Citation Nr: 1712541	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-15 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine disability. 

3.  Entitlement to service connection for a bilateral knee disability. 

4.  Entitlement to service connection for venous insufficiency. 

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for sleep apnea. 

7.  Entitlement to service connection for morbid obesity. 



ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.   

In February 2013, August 2013, February 2014, and February 2015, the Board remanded the case for additional development. 

In a February 2016 Board decision, the Board denied the issues of entitlement to service connection for bilateral hearing loss; a lumbar spine disability; a bilateral knee disability; venous insufficiency; hypertension; sleep apnea; and morbid obesity.  In that decision, the Board also granted service connection for tinnitus.  

The Veteran subsequently appealed the February 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Order, the Court granted the parties' August 2016 Joint Motion for Remand (JMR), vacating the Board's February 2016 decision as to the denial of entitlement to service connection for bilateral hearing loss; a lumbar spine disability; a bilateral knee disability; venous insufficiency; hypertension; sleep apnea; and morbid obesity; and remanded the appeal to the Board for readjudication consistent with the JMR.  The Board's grant of service connection for tinnitus was not disturbed in the Court's September 2016 Order.  

The Board notes that additional evidence, to include service treatment records, was added to the record after the issuance of a November 2015 supplemental statement of the case.  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration this additional evidence, he is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  The AOJ will have opportunity to review the additional evidence received on remand.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

All Claims 

As an initial matter, the Veteran's complete service treatment records are believed to be unavailable as they were lost by VA during the course of the appeal.  Given the absence of these records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service medical records are presumed destroyed).   

As specified in the August 2016 JMR, however, of record is an April 7, 1982 personnel record documenting that the Veteran "was admitted to the Ft. Carson Hospital on 7 April 1982" for "injury sustained during training exercise."  A May 5, 1982 personnel record indicates that he was discharged from the hospital on April 22, 1982.  As the record showed no efforts to obtain such identified records, the parties from the August 2016 JMR agreed that VA failed to meet its heightened duty to assist and that a remand was necessary to obtain all available records from Fort Carson Hospital during the Veteran's admission from April 7, 1982 to April 22, 1982.  While it appears that some of the Veteran's service treatment records have been associated with the claims file since the February 2016 Board decision,  these service treatment records were added to the claims file before the August 2016 JMR was filed, and it is uncertain whether they contain all available hospital records as specified in the JMR.  Notably, to date, the AOJ has not made any specific request for such records.  Therefore, a remand is necessary to obtain all available records from Fort Carson Hospital during the Veteran's admission from April 7, 1982 to April 22, 1982.  If any portion of the clinical records have been destroyed or are otherwise unavailable, the AOJ should issue a formal finding of unavailability and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

Bilateral Hearing Loss 

Specific to the service connection claim for bilateral hearing loss, the Veteran contends that such disability is related to his service, to include "three years of exposure to heavy equipment and frequent exposure to firing range-related noise" during service.  See September 2009 VA examination report.  

The November 2009 rating decision cites audiological findings from a June 1980 enlistment examination report, although the enlistment examination report is currently unavailable.  The cited audiological findings indicate that the Veteran had right ear hearing loss to an extent recognized as a disability for VA purposes upon entrance into service.  These findings do not indicate that he had left ear hearing loss disability upon entrance.   

In September 2009, the Veteran underwent a VA audiology examination.  While the audiometric testing results contained in the examination report reveal bilateral hearing loss disability for VA purposes, the September 2009 examiner did not provide an opinion as to whether the Veteran's bilateral hearing loss was caused or aggravated by service.  
 
To date, as pointed out in the August 2016 JMR, there is no medical opinion on record addressing whether the Veteran's bilateral hearing loss was caused or aggravated by a disease or injury in service, to specifically include whether right ear hearing loss was aggravated by service and whether left ear hearing loss was caused by service.  Therefore, a remand is necessary for an opinion addressing the Veteran's bilateral hearing loss.  

Bilateral Knee Disability

The Veteran generally claims that he has a bilateral knee disability due to service.  The available service treatment records contain a July 1983 separation examination report documenting a normal finding as to the lower extremities.  Post-service, in November 2000, the Veteran reported "pain in the knees."  See November 2000 medical certificate.  A July 2001VA treatment record reflects his complaint of right knee pain.  A December 2008 VA treatment note documents the Veteran's report as to "history of [left] knee trauma in active duty."  In an August 2009 letter, Dr. J.R.M. wrote that the Veteran "has been under [his] medical care since 9 September 1995 to the present date" and that the Veteran was diagnosed with "[o]steoarthrosis of the knees."   

In the August 2016 JMR, the parties agreed that the Board failed to discuss the November 2000 notation of knee pain as well as to consider whether a VA examination was warranted for the claimed bilateral knee disability.   To date, the Veteran has not been afforded a VA examination with respect to his claimed bilateral knee disability.  Therefore, given the evidence of current diagnosis of the claimed disability and the Veteran's competent report as to the onset of bilateral knee symptoms during service, see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), he should be afforded a VA examination to determine the nature and etiology of his claimed bilateral knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Lumbar Spine 

The Veteran contends that the claimed lumbar spine disability is due to service.  Specifically, he reports that his lumbar spine was injured in a "jeep wreck or accident in a convoy going from Ft. Carson Co . . . . to a military exercise."  See September 2009 Statement.  He also reports that he suffered a low back injury during service while "working in the motor pool [where he was] sen[t] to pick up a heavy box . . . ." See id.    

A May 10, 1981 service treatment notes the Veteran's complaint of "LBP (low back pain) X 24 hrs" and that he was "lifting a heavy box."  An assessment of low back pain was provided at this time.  A May 26, 1981 service treatment record transcribes the Veteran's complaint of "LBP intermittent/sharp pain on hand to toe" and notes that he was "involved in a MVA (motor vehicle accident) 2 months [ago]."  The treating physician noted that the Veteran was "treated with minimal result" and observed that his back pain "has been continuous for 2 months."  Post-service, a November 2000 medical certificate documents the Veteran's complaint of pain in the back that was "exacerbated with movement."  

In a September 2009 VA Spine examination report, the examiner diagnosed the Veteran with lumbar strain and lumbar spondylosis.  He opined that these conditions were less likely than not related to service.  As rationale, he reasoned that "lumbar strain was acute and transient in nature w/o any e[vi]dence of cont[i]nuity of symptoms of treatments during service or a year thereafter."  As for lumbar spondylosis, such was "due to age." However, the examiner failed to address the above-referenced service treatment records noting low back pain during service and provided an opinion based on inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   Therefore, a remand is necessary for an addendum opinion addressing whether the Veteran's lumbar spine disability was caused or aggravated by service, to specifically include consideration of the referenced service treatment records. 

In addition, given the time that will pass during the processing of this remand, outstanding VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source to obtain any clinical records from Fort Carson Hospital dated from April 7, 1982 to April 22, 1982, during which time the Veteran was treated for "injury sustained during training exercise.
In addition, request any outstanding service treatment records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which must be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  

3.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to the September 2009 VA audiologist for an addendum opinion. If the audiologist who drafted the September 2009 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

For right ear hearing loss:

The examiner should opine as to whether right ear hearing loss increased in severity in service, to include the reported in-service noise exposure.   

If so, the examiner should opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition.  

For left ear hearing loss:

The examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) left ear hearing loss had its onset in or was otherwise incurred in service, to include the reported in-service noise exposure. 

In offering the requested opinions for bilateral hearing loss, the examiner should consider the Veteran's report of "three years of exposure to heavy equipment and frequent exposure to firing range-related noise" during service.  

The examiner is notified that the Veteran is competent to report as to the onset and continuity of symptomatology of his claimed bilateral hearing loss.  

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to address his claimed bilateral knee disability.  The contents of the entire claims file, to include a complete copy of this REMAND as well as any new evidence subsequently added to the claims file, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should identify all current bilateral knee disabilities since the date of the claim (i.e. July 2009).

(B) For each currently diagnosed bilateral knee disability, the examiner should render an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability had its onset or is otherwise medically related to service.  

In rendering his or her opinion, the examiner is asked to consider all pertinent medical evidence, to include but not limited to the following: 

1) November 2000 medical certificate reflecting the Veteran's report of "pain in the knees"; 2) July 2001VA treatment record reflecting the Veteran's complaint of right knee pain; 3) December 2008 VA treatment note documenting the Veteran's report as to "history of [left] knee trauma in active duty"  and 4) August 2009 letter in which Dr. J.R.M. wrote that the Veteran "has been under [his] medical care since 9 September 1995 to the present date" and that the Veteran was diagnosed with "[o]steoarthrosis of the knees."   

The examiner should also consider all lay assertions, to include any allegations of continuity of symptomatology

A complete rationale should be given for all opinions and conclusions expressed.  

5.  Arrange for an orthopedic specialist other than the September 2009 VA examiner to provide an addendum opinion. Any additional VA in-person examination is left to the discretion of the VA examiner. 

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should identify all current lumbar spine disabilities since the date of the claim (i.e. July 2009). 

(B) For each currently diagnosed lumbar spine disability, the examiner should render an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that such disability had its onset or is otherwise medically related to service.  

In rendering his or her opinion, the examiner is asked to consider all pertinent medical evidence, to include but not limited to the following:

1) May 10, 1981 service treatment record noting the Veteran's complaint of "LBP (low back pain) X 24 hrs" and that he was "lifting a heavy box" while providing an assessment of low back pain; 2) May 26, 1981 service treatment record transcribing the Veteran's complaint of "LBP intermittent/sharp pain on hand to toe" and noting that he was "involved in a MVA (motor vehicle accident) 2 months [ago]." The treating physician noted that the Veteran was "treated with minimal result" and observed that his back pain "has been continuous for 2 months."

The examiner should also consider all lay assertions, to include any allegations of continuity of symptomatology. 
  
A complete rationale should be given for all opinions and conclusions expressed.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




